DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17292381, filed 05/07/2021 is a national stage entry of PCT/JP2019/036067, International Filing Date: 09/13/2019 claims foreign priority to 2018-214941, filed 11/15/2018. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 05/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2014/0325360) in view of Odaira (US 2017/0099406).
Regarding claim 1, Jung et al discloses electronic apparatus (electronic apparatus, [0035]) comprising: 
A controller that sets a value for each of a plurality of setting items related to an operation of the electronic apparatus (UI controllable by a plurality of input modes includes a graphic UI for receiving setting values for basic setting menus through a touch manipulation, [0043]-[0048]); 
a display device (fig. 1 item 100, display apparatus) that displays the plurality of setting items (UI of the display apparatus 100 displays plurality of setting menus, [0043]-[0048]); and 
an operation device to be operated by a user (UI displays operated by user, [0043]-[0048]), 
the controller being configured to (UI of the display apparatus 100 controllable by a plurality of input modes includes a graphic UI for receiving setting values for basic setting menus through a touch manipulation, would be obvious to have a controller being configured to, [0043]-[0048]): 
set the value of each of the setting items according to an input made through the operation device (UI of the display apparatus 100 controllable by a plurality of input modes includes a graphic UI for receiving setting values for basic setting menus for each setting menus through a touch manipulation, [0048]-[0048]); 
initialize the respective values of all the setting items, when a total reset mode is set through the operation device (input at least one mode from the plurality of modes to initiate settings values, [0011]-[0027], [0039]-[0056]); and 

However, Odaira specifically teaches concept of initialize, when an individual reset mode is set through the operation device, the value of the setting item about which resetting has been instructed through the operation device, out of the setting items displayed on a screen of the display device (user selects "set" as the ie fax setting item in the screen 1001 through the operation device, out of the ie fax setting items displayed in the screen 1001 (initialize the value of the setting item about which resetting has been instructed through the operation device, out of the setting items displayed on a screen of the display device), when transition is made to a reception mode setting screen 1006 (when an individual reset mode is set through the operation device), [0044]-[0050], [0067]-[0069]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Jung et al with concept of initialize, when an individual reset mode is set through the operation device, the value of the setting item about which resetting has been instructed through the operation device, out of the setting items displayed on a screen of the display device of Odaira.  One of ordinary skill in the art would have been motivated to make this modification in order to improve setting relating to the apparatus for a network, (Odaira, [0004])

Regarding claim 2, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), further comprising a storage device (controller 120 may perform an initial setting of the display apparatus 100 by executing a pre-stored program in the display apparatus 100, [0039]), 
Jung et al does not specifically disclose concept of wherein the controller stores, when a job is executed under the individual reset mode, the values of the respective setting items used for execution of the job in the storage device as history information, and sets the value of the setting item to one of the values of the setting items in the history information stored in the storage device, when resetting of the setting item is instructed through the operation device, at a time that a subsequent job is executed.
However, Odaira specifically teaches concept of wherein the controller stores, when a job is executed under the individual reset mode, the values of the respective setting items used for execution of the job in the storage device as history information, and sets the value of the setting item to one of the values of the setting items in the history information stored in the storage device, when resetting of the setting item is instructed through the operation device, at a time that a subsequent job is executed (when printing during transition period is made to a reception mode setting screen 1006, stores setting used for printing and set stored settings when transition period is made to a reception mode setting screen 1006 during printing, [0044]-[0050], [0067]-[0069]).
 At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Jung et al with concept of wherein the controller stores, when a job is executed under the individual reset mode, the values of 

Regarding claim 3, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), 
Jung et al does not specifically disclose concept of wherein the controller initializes the values of the respective setting items displayed on the screen of the display device, when a screen reset mode is set through the operation device.  
However, Odaira specifically teaches concept of wherein the controller initializes the values of the respective setting items displayed on the screen of the display device, when a screen reset mode is set through the operation device (user selects "set" as the ie fax setting item in the screen 1001 through the operation device, out of the ie fax setting items displayed in the screen 1001 (initializes the values of the respective setting items displayed on the screen of the display device), when transition is made to a reception mode setting screen 1006 is set through an operation device, (when a screen reset mode is set through the operation device), [0044]-[0050], [0067]-[0069])


Regarding claim 4, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), 
Jung et al does not specifically disclose concept of wherein the controller initializes the respective values of the remaining setting items displayed on the screen, other than the setting item on the screen of the 19display device, designated through the operation device, when a partial individual reset mode is set through the operation device.  
However, Odaira specifically teaches concept of wherein the controller initializes the respective values of the remaining setting items displayed on the screen, other than the setting item on the screen of the display device, designated through the operation device, when a partial individual reset mode is set through the operation device (user selects "set" as the ie fax setting item from a plurality of setting items in the screen 1001 through the operation device, out of the ie fax setting items displayed in the screen 1001 (initializes the respective values of the remaining setting items displayed on the screen, other than the setting item on the screen of the display device, designated through the operation device), when some of the transition is made to a reception mode setting screen 1006 is set through an operation device, (when a partial individual reset mode is set through the operation device), [0044]-[0050], [0067]-[0069])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Jung et al with concept of wherein the controller initializes the respective values of the remaining setting items displayed on the screen, other than the setting item on the screen of the display device, designated through the operation device, when a partial individual reset mode is set through the operation device of Odaira.  One of ordinary skill in the art would have been motivated to make this modification in order to improve setting relating to the apparatus for a network, (Odaira, [0004])

Regarding claim 5, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), 
Jung et al does not specifically disclose concept of wherein the controller initializes the respective values of other setting items displayed on another screen of the display device, other than the value of the setting item currently displayed on the screen of the display device, when a partial screen reset mode is set through the operation device.  
However, Odaira specifically teaches concept of wherein the controller initializes the respective values of other setting items displayed on another screen of the display device, other than the value of the setting item currently displayed on the screen of the (user selects "set" as the ie fax setting item from a plurality of setting items in the screen 1001 through the operation device, out of the ie fax setting items displayed in the screen 1001 (initializes the respective values of other setting items displayed on another screen of the display device, other than the value of the setting item currently displayed on the screen of the display device), when some of the transition is made to a reception mode setting screen 1006 is set through an operation device, (when a partial screen reset mode is set through the operation device), [0044]-[0050], [0067]-[0069])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Jung et al with concept of wherein the controller initializes the respective values of other setting items displayed on another screen of the display device, other than the value of the setting item currently displayed on the screen of the display device, when a partial screen reset mode is set through the operation device of Odaira.  One of ordinary skill in the art would have been motivated to make this modification in order to improve setting relating to the apparatus for a network, (Odaira, [0004])

Regarding claim 6, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), 
Jung et al does not specifically disclose concept of wherein, when the individual reset mode is set through the operation device, and another instruction, different from the instruction to reset the setting item on the screen of the display device, is made with 
However, Odaira specifically teaches concept of wherein, when the individual reset mode is set through the operation device, and another instruction, different from the instruction to reset the setting item on the screen of the display device, is made with respect to the setting item through the operation device, the controller executes an operation according to the other instruction (user selects "set" as the ie fax setting item from a plurality of setting items in the screen 1001 through the operation device, out of the ie fax setting items displayed in the screen 1001  by another user (controller executes an operation according to the other instruction), when some of the transition is made to a reception mode setting screen 1006 is set through an operation device, (when the individual reset mode is set through the operation device, and another instruction, different from the instruction to reset the setting item on the screen of the display device, is made with respect to the setting item through the operation device), [0044]-[0050], [0067]-[0069])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Jung et al with concept of wherein, when the individual reset mode is set through the operation device, and another instruction, different from the instruction to reset the setting item on the screen of the display device, is made with respect to the setting item through the operation device, the controller executes an operation according to the other instruction of Odaira.  One of ordinary skill in the art would have been motivated to make this modification in order to improve setting relating to the apparatus for a network, (Odaira, [0004])

Regarding claim 7, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), wherein the operation device includes a reset key (in response to initial setting for the display apparatus 100 being completed, the controller 120 may display a guide screen for a user-customized environment setting. For example, the menu item of "Go to your home screen" may be displayed along with the message, "You may conveniently apply a home screen using your own home screen. If you want to use your own home screen, please select the below button at a certain time.", [00127]), and 
the controller starts to measure an operation duration time of the reset key, when the reset key on the operation device is operated, (i) causes the display device to display a message indicating that it is time to set the total reset mode, in a first period before the operation duration time reaches a predetermined first time, and sets the total reset mode, when the reset key stops being operated or the operation device is operated, in the first period (in response to initial setting for the display apparatus 100 being completed, the controller 120 may display a guide screen for a user-customized environment setting. For example, the menu item of "Go to your home screen" may be displayed along with the message, "You may conveniently apply a home screen using your own home screen. If you want to use your own home screen, please select the below button at a certain time.", [00127]), and (ii) causes the display device to display a message indicating that it is time to set the individual reset mode, in a second period until the operation duration time of the reset key reaches a predetermined second time, after the first time has elapsed, and sets the (In response to a gesture to select the menu item of "Go to your home screen" being input on the screen illustrated in FIG. 8A, a screen to select an accessibility setting method may be displayed as illustrated in FIG. 8B. That is, a UI screen including "i) follow for easy setting" to select a wizard method, "ii) set using check-list" to select a check-list method, and "iii) search based on menu" to select a menu method may be displayed as illustrated in the drawing. In this case, each item may be selected using a previously-set input mode, for example, a drawing method. That is, in response to the number of a desired method being drawn, the corresponding method may be selected at another time, [0127]-[0128]).  

Regarding claim 8, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), 
wherein the operation device includes a reset key (in response to initial setting for the display apparatus 100 being completed, the controller 120 may display a guide screen for a user-customized environment setting. For example, the menu item of "Go to your home screen" may be displayed along with the message, "You may conveniently apply a home screen using your own home screen. If you want to use your own home screen, please select the below button at a certain time", [00127]), and 
the controller starts to measure an operation duration time of the reset key, when the reset key on the operation device is operated, (i) causes the display device to (in response to initial setting for the display apparatus 100 being completed, the controller 120 may display a guide screen for a user-customized environment setting. For example, the menu item of "Go to your home screen" may be displayed along with the message, "You may conveniently apply a home screen using your own home screen. If you want to use your own home screen, please select the below button at a certain time.", [00127]), and (ii) causes the display device to display a message indicating that it is time to set the individual reset mode or the screen reset mode, in a second period until the operation duration time of the reset key reaches a predetermined second time, after the first time has elapsed, sets the individual reset mode, when the instruction to reset the setting item on the screen of the display device is received through the operation device, in the second period, and sets the screen reset mode, when an operation is performed on a vacant space in the screen of the display device, in the second period (In response to a gesture to select the menu item of "Go to your home screen" being input on the screen illustrated in FIG. 8A, a screen to select an accessibility setting method may be displayed as illustrated in FIG. 8B. That is, a UI screen including "i) follow for easy setting" to select a wizard method, "ii) set using check-list" to select a check-list method, and "iii) search based on menu" to select a menu method may be displayed as illustrated in the drawing. In this case, each item may be selected using a previously-set input mode, for example, a drawing method. That is, in response to the number of a desired method being drawn, the corresponding method may be selected at another time, [0127]-[0128]).  .  

Regarding claim 9, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), 
wherein the operation device includes a reset key (in response to initial setting for the display apparatus 100 being completed, the controller 120 may display a guide screen for a user-customized environment setting. For example, the menu item of "Go to your home screen" may be displayed along with the message, "You may conveniently apply a home screen using your own home screen. If you want to use your own home screen, please select the below button at a certain time", [00127]), and 
the controller starts to measure an operation duration time of the reset key, when the reset key on the operation device is operated, (i) causes the display device to display a message indicating that it is time to set the total reset mode, in a first period before the operation duration time reaches a predetermined first time, and sets the total reset mode, when the reset key stops being operated or the operation device is operated, in the first period (in response to initial setting for the display apparatus 100 being completed, the controller 120 may display a guide screen for a user-customized environment setting. For example, the menu item of "Go to your home screen" may be displayed along with the message, "You may conveniently apply a home screen using your own home screen. If you want to use your own home screen, please select the below button at a certain time.", [0127]), and (iii) (a specific figure may be displayed, and a voice guide which requests a user to utter the name of the corresponding figure may be output. Accordingly, the display apparatus may determine the degree of the visual disability of the user. Subsequently, as illustrated in FIG. 9C, a recommendation menu may be displayed. For example, the recommendation menu may be a menu suitable for those with visual disability, such as a talkback, a Perkins keyboard, and a voice-based navigation. In this case, the corresponding menus may be provided through a voice. When a user selects a Perkins keyboard, a keyboard for braille input may be provided as illustrated in FIG. 9D at a particular other time,, [0127]-[0135]).  

Regarding claim 10, Jung et al discloses electronic apparatus (electronic apparatus, [0035]), 
wherein the operation device includes a reset key, and the controller starts to measure an operation duration time of the reset key, when the reset key on the operation device is operated, (i) causes the display device to display a message indicating that it is time to set the total reset mode, in a first period before the operation duration time reaches a predetermined first time, and sets the total reset mode, when (in response to initial setting for the display apparatus 100 being completed, the controller 120 may display a guide screen for a user-customized environment setting. For example, the menu item of "Go to your home screen" may be displayed along with the message, "You may conveniently apply a home screen using your own home screen. If you want to use your own home screen, please select the below button at a certain time.", [0127]), and (iii) causes the display device to display a message indicating that it is time to set the partial screen reset mode, in a third 21period after the operation duration time of the reset key exceeds a predetermined second time subsequent to the first time, and sets the partial screen reset mode, when an operation is performed on a vacant space in the screen of the display device, in the third period (a specific figure may be displayed, and a voice guide which requests a user to utter the name of the corresponding figure may be output. Accordingly, the display apparatus may determine the degree of the visual disability of the user. Subsequently, as illustrated in FIG. 9C, a recommendation menu may be displayed. For example, the recommendation menu may be a menu suitable for those with visual disability, such as a talkback, a Perkins keyboard, and a voice-based navigation. In this case, the corresponding menus may be provided through a voice. When a user selects a Perkins keyboard, a keyboard for braille input may be provided as illustrated in FIG. 9D at a particular other time, [0127]-[0135]).  

Regarding claim 11, Jung et al discloses apparatus (smart phone, [0035]) comprising: the electronic apparatus (electronic apparatus, [0035]); 
Jung et al does not specifically disclose concept of image forming apparatus comprising:
the electronic apparatus; and 
an image forming device that forms an image on a recording medium.
However, Odaira specifically teaches concept of image forming apparatus comprising (multi-function peripheral (MFP) 100 comprising, [0029]):
the electronic apparatus (initialization screen displayed on the console unit 109, [0029]-[0030]); and 
an image forming device that forms an image on a recording medium (multi-function peripheral (MFP) 100 that prints an image on a paper, [0029]-[0030]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Jung et al with concept of image forming apparatus comprising: the electronic apparatus; and an image forming device that forms an image on a recording medium of Odaira.  One of ordinary skill in the art would have been motivated to make this modification in order to improve setting relating to the apparatus for a network, (Odaira, [0004])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/          Primary Examiner, Art Unit 2677